Citation Nr: 1226337	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-17 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for right knee chondromalacia.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for left chondromalacia (sometimes referred to as the "bilateral knee disability").

3.  Entitlement to an initial disability evaluation in excess of 10 percent for lumbar spondylosis with throacolumbar strain (the "back disability").

4.  Entitlement to an initial disability evaluation in excess of 10 percent for tinnitus.

5.  Entitlement to an initial compensable disability rating for left ear hearing loss.

6.  Entitlement to an initial compensable disability rating for cervical spondylosis (the "neck disability").



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from May 2004 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Subsequently, in a February 2009 rating decision, the RO granted an increased, 10 percent evaluation per knee for the Veteran's chondromalacia of the right and left knees, effective December 9, 2007.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.

Unfortunately, still further development is required before the Board can adjudicate the Veteran's pending claims of entitlement to increased disability ratings for his knees, lumbar spondylosis, left ear hearing loss, and cervical spondylosis.  Regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.



FINDING OF FACT

VA's rating schedule does not provide for an evaluation higher than 10 percent for bilateral tinnitus; the Veteran already has this rating, and his tinnitus does not present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial evaluation higher than 10 percent for bilateral tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.87, Diagnostic Code 6260 (2011); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran requested an evaluation in excess of 10 percent for tinnitus, specifically a 10 percent evaluation for each ear.  The May 2008 rating decision granted service connection for this condition and assigned a 10 percent disability rating retroactively effective from December 9, 2007.  The Veteran filed a notice of disagreement, requesting an increased disability evaluation, including separate 10 percent ratings for each ear.  The RO continued to assign a 10 percent evaluation under Diagnostic Code (DC) 6260 because there is no provision for assignment of a separate 10 percent evaluation for tinnitus of each ear.  The Veteran appealed.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. Court of Appeals for Veterans Claims (CAVC) held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  See Chairman's Memorandum No. 01-05-08 (April 28, 2005).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted.  

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  See 38 C.F.R. §4.87, Diagnostic Code 6260.  Additionally, the record does not present, and it has not been asserted, that the record presents such an exceptional or unusual disability picture as to warrant the assignment of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321 (2011).  In this regard, the Board notes that there has been no demonstration that the service-connected tinnitus is productive of marked interference with employment, beyond that contemplated in the current 10 percent rating, nor productive of frequent hospitalization, as to prevent the use of the regular rating criteria.  See Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  The diagnostic criteria adequately contemplate the Veteran's symptomatology.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In sum, the Schedule for Rating Disabilities is shown to provide a fair and adequate basis for rendering a decision in this case.  Consequently, referral for a higher rating on an extraschedular basis is not warranted.  

As there is no legal basis upon which to award a higher evaluation, to include a separate schedular evaluation for tinnitus in each ear, the Veteran's appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Nonetheless, the United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a matter, the duty to notify and assist can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  Indeed, that is the case here, although the Board notes that adequate notice was provided and sufficient evidence was developed in this appeal and that no further development is required.

ORDER

Entitlement to an initial disability rating in excess of 10 percent for tinnitus is denied.


REMAND

VA is required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

The Veteran and his service representative have also contended that his service-connected right and left knee chondromalacia, lumbar spondylosis, left ear hearing loss, and cervical spondylosis are worse than currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   The Board acknowledges that the Veteran was afforded VA examinations in February 2008, in connection with his claims for service connection and that copies of the examination reports are associated with his claims file.  Nevertheless, the Veteran and his representative indicate that his disabilities have continued to worsen since the previous evaluation; in his February 2010 VA Form 9, the Veteran asserted that his symptoms were more serious than his current disability evaluations indicated.  Likewise, in the Veteran's representative's September 2010 VA Form 646 and June 2012 Informal Hearing on Appeal, it was asserted that the current disability ratings were inadequate.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  The Court has also determined that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As such, in order to effectively evaluate the Veteran's service-connected right and left knee chondromalacia, lumbar spondylosis, left ear hearing loss, and cervical spondylosis, more recent objective characterizations of these conditions and the associated symptomatology are required.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).  As a result, additional VA examinations would be useful in evaluating the appeal.

Additionally, since it is necessary to remand these claims, the more recent VA treatment records should be obtained.

Nevertheless, as there is no assertion that the Veteran's disabilities preclude him from obtaining or maintaining gainful employment, the Board further finds that there is no basis to find that the record has raised an included claim of entitlement to a total disability rating based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from Orlando, Florida VA Medical Center for any treatment received since May 2010.

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected (a) right and left knee chondromalacia, (b) neck; and (c) back disabilities.  The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  

3.  Schedule the Veteran for an audiogram and Maryland CNC speech recognition test to determine the current severity of his left ear hearing loss.  The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

4.  When the development requested has been completed, the case should again be reviewed by the RO/AMC, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the January 2010 supplemental statement of the case, including any evidence obtained as a result of this remand. 

 If the claims remain denied, the appellant and his representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


